FILED
                               NOT FOR PUBLICATION                          SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



EUSEBIO LAGUNAS GARCIA;                            No. 05-73895
ELIAZAR GONZALEZ ALONZO,
                                                   Agency Nos. A096-057-918
               Petitioners,                                    A096-057-919

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Eusebio Lagunas Garcia and Eliazar Gonzalez Alonzo, husband and wife

and natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part

and dismiss in part the petition for review.

      In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s June 3, 2005, decision denying their motion to reopen.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s underlying order dismissing

petitioners’ direct appeal from the immigration judge’s decision because this

petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186,

1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    05-73895